DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites receiving time-stamped metadata for each of the one or more video streams, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream; entering a user query by a user into a video query engine, wherein the video query engine includes one or more cognitive models; the video query engine processing the user query using the one or more cognitive models to identify an inference for the user query; the video query engine building a search query based at least in part on the user query and the identified inference; the video query engine applying the search query to the time-stamped metadata via the video query engine to search for one or more objects and/or events in the one or more video streams that match the search query; the video query engine returning a search result to the user, wherein the search result identifies one or more matching objects and/or events in the one or more video streams that match the search query, and for each matching object and/or event that matches the search query, providing a reference to the 
The limitation of “the video query engine processing the user query using the one or more cognitive models to identify an inference for the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to the intent of the query.
The limitation of “the video query engine building a search query based at least in part on the user query and the identified inference,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “building” in the context of this claim encompasses a person forming a judgment as to what a query would look like.
The limitation of “the video query engine applying the search query to the time-stamped metadata via the video query engine to search for one or more objects and/or events in the one or more video streams that match the search query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “searching” in the context of this claim encompasses a person manually using a paper card index to locate a recording.

Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “receiving time-stamped metadata for each of the one or more video streams, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream.”  “Receiving time-stamped metadata” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “entering a user query by a user into a video query engine, wherein the video query engine includes one or more cognitive models.”  “Entering a user query” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “the video query engine returning a search result to the user, wherein the search result identifies one or more matching objects and/or events in the one or more video streams that match the search query, and for each matching object and/or event that matches the search query, providing a reference to the corresponding video stream and a reference time in the corresponding video stream that includes the matching object and/or event.”  “Returning a search result” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Claim 2 recites wherein the inference is to a user's intent of the user query.
The limitation of “the inference is to a user's intent of the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inferring” in the context of this claim encompasses a person mentally forming a judgment.

Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 3 recites wherein the inference is to an emotional state of the user that entered the user query.
The limitation “the inference is to an emotional state of the user that entered the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inferring” in the context of this claim encompasses a person mentally forming a judgment.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.



The limitation “the inference is to a situational context in which the user query was entered,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inferring” in the context of this claim encompasses a person mentally forming a judgment.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 5 recites wherein the inference is to which entities are the primary objects and/or events of interest to the user that entered the user query.
The limitation “the inference is to which entities are the primary objects and/or events of interest to the user that entered the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inferring” in the context of this claim encompasses a person mentally forming a judgment.

Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 6 recites wherein the one or more cognitive models of the video query engine are refined using machine learning over time.
The limitation “the one or more cognitive models of the video query engine are refined using machine learning over time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “learning” in the context of this claim encompasses a person observing and forming judgments.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.


The limitation “the one or more cognitive models of the video query engine are refined using machine learning over time based on user feedback,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “refined” in the context of this claim encompasses a person observing and forming judgments based on the observations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 8 recites wherein the user feedback includes a subsequent user query that is entered after the video query engine returns the search result to the use in order to refine the user query.
The limitation “the user feedback includes a subsequent user query that is entered after the video query engine returns the search result to the use in order to refine the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “refined” in the context of this claim encompasses a person observing and forming judgments based on the observations.

Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 9 recites receiving time-stamped data generated by one or more non-video based devices; and the one or more cognitive models using the time-stamped data generated by one or more non-video based devices to identify an inference for the user query.
The limitation of “the one or more cognitive models using the time-stamped data generated by one or more non-video based devices to identify an inference for the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to the intent of the query.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “receiving time-stamped data generated by one or more non-video based devices.”  “Receiving time-stamped data” is recited at a high level of generality 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Claim 10 recites wherein the one or more cognitive models use the time-stamped data generated by one or more non-video based devices and time-stamped metadata for one or more of the one or more video streams to identify an inference for the user query.
The limitation “wherein the one or more cognitive models use the time-stamped data generated by one or more non-video based devices and time-stamped metadata for one or more of the one or more video streams to identify an inference for the user query.,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to the intent of the query.

Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 11 recites wherein one or more non-video based devices comprises one or more security sensors.
The claim recites an additional element of “wherein one or more non-video based devices comprises one or more security sensors.”  This is merely linking the use of the judicial exception to a particular technological environment.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.


The limitation “processing the time-stamped metadata to identify contextual relationships between objects and/or events occurring in the one or more video streams before entering the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person mentally forming a judgment as to the relationship between objects and/or events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 13 recites using the reference to the corresponding video stream and the reference time to identify and display the video clip that includes the matching object and/or event is initiated automatically upon the video query engine returning the search result.
The claim recites an additional element of “using the reference to the corresponding video stream and the reference time to identify and display the video clip that includes the matching object and/or event is initiated automatically upon the video query engine returning the search result.”  
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Claim 14 recites using the reference to the corresponding video stream and the reference time to identify and display the video clip that includes the matching object and/or event is initiated manually by a user after the video query engine returns the search result.
The claim recites an additional limitation of “using the reference to the corresponding video stream and the reference time to identify and display the video clip that includes the matching object and/or event is initiated manually by a user after the video query engine returns the search result.”  “Displaying a video clip” is recited at a high level of generality (i.e., as a generic computer function of displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  That the initiating is manual is post-solution insignificant activity.  The 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Claim 15 recites a memory for storing time-stamped metadata for each of the one or more video streams, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream; a video query engine that includes one or more cognitive models, the video query engine configured to: receive a user query from a user; process the user query using the one or more cognitive models to identify an inference for the user query; build a search query based at least in part on the user query and the identified inference; apply the search query to the time-stamped metadata stored in the memory to search for one or more objects and/or events in the one or more video streams that match the search query; return a search result to the user, wherein the search result identifies one or more matching objects and/or events in the one or more video streams that match the search query, and for each matching object and/or event that matches the search query, providing a reference to the corresponding video stream and a reference time in the corresponding  
The limitation of “process the user query using the one or more cognitive models to identify an inference for the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person forming a judgment as to the intent of the query.
The limitation of “build a search query based at least in part on the user query and the identified inference,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “building” in the context of this claim encompasses a person forming a judgment as to what a query would look like.
The limitation of “apply the search query to the time-stamped metadata stored in the memory to search for one or more objects and/or events in the one or more video streams that match the search query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “searching” in the context of this claim encompasses a person manually using a paper card index to locate a recording.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “a memory for storing time-stamped metadata for each of the one or more video streams, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream.”  “Storing time-stamped metadata” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “a video query engine that includes one or more cognitive models.”  This limitation merely confines the sue of the abstract idea to a particular technological environment.
The claim recites an additional element of “receive a user query from a user.”  “Receiving a user query” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “return a search result to the user, wherein the search result identifies one or more matching objects and/or events in the one or more video streams that match the search query, and for each matching object and/or event that matches the search query, providing a reference to the corresponding video stream and a reference time in the corresponding video stream that includes the matching object and/or event.”  “Returning a search result” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “a user interface for displaying a video clip that includes a matching object and/or event.”  “Displaying a video clip” is recited at a high level of generality 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Claim 16 recites wherein the one or more cognitive models of the video query engine are refined using machine learning over time.
The limitation “the one or more cognitive models of the video query engine are refined using machine learning over time,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “learning” in the context of this claim encompasses a person observing and forming judgments.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

The claim is not patent eligible.

Claim 17 recites wherein the one or more cognitive models of the video query engine are refined using machine learning over time based on user feedback, wherein the user feedback includes a subsequent user query that is entered after the video query engine returns the search result to the use in order to refine the user query.
The limitation “the one or more cognitive models of the video query engine are refined using machine learning over time based on user feedback, wherein the user feedback includes a subsequent user query that is entered after the video query engine returns the search result to the use in order to refine the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “refined” in the context of this claim encompasses a person observing and forming judgments based on the observations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.


The limitation of “the inference is to a user's intent of the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inferring” in the context of this claim encompasses a person mentally forming a judgment.
The limitation “the inference is to an emotional state of the user that entered the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inferring” in the context of this claim encompasses a person mentally forming a judgment.
The limitation “the inference is to a situational context in which the user query was entered,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inferring” in the context of this claim encompasses a person mentally forming a judgment.
The limitation “the inference is to which entities are the primary objects and/or events of interest to the user that entered the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Claim 19 recites receiving time-stamped metadata for a video stream, the time-stamped metadata identifying one or more objects and/or events occurring in the video stream; entering a user query by a user into a video query engine, wherein the video query engine includes one or more cognitive models; the video query engine processing the user query using the one or more cognitive models to build a search query; the video query engine applying the search query to the time-stamped metadata via the video query engine to search for one or more objects and/or events in the video stream that matches the search query; the video query engine returning a search result to the user, wherein the search result identifies one or more matching objects and/or events in the video stream that match the search query; and displaying a video clip that includes at least one of the one or more matching objects and/or events.
The limitation of “the video query engine processing the user query using the one or more cognitive models to build a search query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being 
The limitation of “the video query engine applying the search query to the time-stamped metadata via the video query engine to search for one or more objects and/or events in the video stream that matches the search query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “searching” in the context of this claim encompasses a person manually using a paper card index to locate a recording.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “receiving time-stamped metadata for a video stream, the time-stamped metadata identifying one or more objects and/or events occurring in the video stream.”  “Receiving time-stamped metadata” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “entering a user query by a user into a video query engine, wherein the video query engine includes one or more cognitive models.”  “Entering a user query” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component

The claim recites an additional element of “displaying a video clip that includes at least one of the one or more matching objects and/or events.”  “Displaying a video clip” is recited at a high level of generality (i.e., as a generic computer function of displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Claim 20 recites processing the time-stamped metadata to identify contextual relationships between objects and/or events occurring in the video stream before entering the user query.
The limitation “processing the time-stamped metadata to identify contextual relationships between objects and/or events occurring in the one or more video streams before entering the user query,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al., US 2019/0311743 A1 (hereinafter “Shen”).

As per claim 1, Shen teaches:
receiving time-stamped metadata for each of the one or more video streams, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Shen ¶¶ 0037-40), where a metadata database provides time-coded metadata identifying objects in a media asset;
entering a user query by a user into a video query engine wherein the video query engine includes one or more cognitive models (Shen ¶ 0050), where input is received, where the disclosed natural language processing techniques is a cognitive model as claimed (Specification [0055], “The analytics model store 32 may be a centralized storage repository for storing a plurality of analytical and/or machine learning models related to the video cognitive services 29, which enable the video query engine 25 to understand natural language.”);

 the video query engine processing the user query using the one or more cognitive models to identify an inference for the user query (Shen ¶ 0050), where natural language processing is performed;
the video query engine building a search query based at least in part on the user query and the identified inference (Shen ¶ 0050), where searching is performed based on the natural language processed input;
the video query engine applying the search query to the time-stamped metadata via the video query engine to search for one or more objects and/or events in the one or more video streams that match the search query (Shen ¶ 0050), where the metadata is searched using the output of the natural language processing techniques – the claimed applying;
the video query engine returning a search result to the user, wherein the search result identifies one or more matching objects and/or events in the one or more video streams that match the search query, and for each matching object and/or event that matches the search query, providing a reference to the corresponding video stream and a reference time in the corresponding video stream that includes the matching object and/or event (Shen ¶ 0050), where the video at the relevant time-code identified by the metadata (“one or more frames of video”) is returned; and
for at least one of the matching object and/or event that matches the search query, using the reference to the corresponding video stream and the reference time to identify and display a video clip that includes the matching object and/or event (Shen ¶¶ 0059-60), where the matching video clip is played.

As per claim 5, the rejection of claim 1 is incorporated, and Shen further teaches:
wherein the inference is to which entities are the primary objects and/or events of interest to the user that entered the user query (Shen ¶¶ 0059-60), where entities (e.g., “President Kim”) are inferred using natural language processing.

As per claim 15, Shen teaches:
a memory for storing time-stamped metadata for each of the one or more video streams, the time-stamped metadata for each video stream identifying one or more objects and/or events occurring in the corresponding video stream as well as an identifier that uniquely identifies the corresponding video stream (Shen ¶¶ 0037-40), where a metadata database provides time-coded metadata identifying objects in a media asset;
a video query engine that includes one or more cognitive models (Shen ¶ 0050), where the disclosed natural language processing techniques is a cognitive model as claimed (Specification [0055], “The analytics model store 32 may be a centralized storage repository for storing a plurality of analytical and/or machine learning models related to the video cognitive services 29, which enable the video query engine 25 to understand natural language.”), the video query engine configured to:
receive a user query from a user (Shen ¶ 0050), where input is received;
process the user query using the one or more cognitive models to identify an inference for the user query (Shen ¶ 0050), where natural language processing is performed;
build a search query based at least in part on the user query and the identified inference (Shen ¶ 0050), where searching is performed based on the natural language processed input;
apply the search query to the time-stamped metadata stored in the memory to search for one or more objects and/or events in the one or more video streams that match the search query (Shen ¶ 0050), where the metadata is searched using the output of the natural language processing techniques – the claimed applying;
return a search result to the user, wherein the search result identifies one or more matching objects and/or events in the one or more video streams that match the search query, and for each matching object and/or event that matches the search query, providing a reference to the corresponding video stream and a reference time in the corresponding video stream that includes the matching object and/or event (Shen ¶ 0050), where the video at the relevant time-code identified by the metadata (“one or more frames of video”) is returned; and
a user interface for displaying a video clip that includes a matching object and/or event (Shen ¶¶ 0059-60), where the matching video clip is played.

As per claim 18, the rejection of claim 15 is incorporated, and Shen further teaches:
wherein the inference is to one or more of:
a user's intent of the user query, where this is an optional feature as claimed;
an emotional state of the user that entered the user query, where this is an optional feature as claimed;
a situational context in which the user query was entered, where this is an optional feature as claimed; and
which entities are the primary objects and/or events of interest to the user that entered the user query (Shen ¶¶ 0059-60), where entities (e.g., “President Kim”) are inferred using natural language processing.

As per claim 19, Shen teaches:
receiving time-stamped metadata for a video stream, the time-stamped metadata identifying one or more objects and/or events occurring in the video stream (Shen ¶¶ 0037-40), where a metadata database provides time-coded metadata identifying objects in a media asset;
entering a user query by a user into a video query engine, wherein the video query engine includes one or more cognitive models (Shen ¶ 0050), where input is received, where the disclosed natural language processing techniques is a cognitive model as claimed (Specification [0055], “The analytics model store 32 may be a centralized storage repository for storing a plurality of analytical ;
the video query engine processing the user query using the one or more cognitive models to build a search query (Shen ¶ 0050), where natural language processing is performed;
the video query engine applying the search query to the time-stamped metadata via the video query engine to search for one or more objects and/or events in the video stream that matches the search query (Shen ¶ 0050), where the metadata is searched using the output of the natural language processing techniques – the claimed applying;
the video query engine returning a search result to the user, wherein the search result identifies one or more matching objects and/or events in the video stream that match the search query (Shen ¶ 0050), where the video at the relevant time-code identified by the metadata (“one or more frames of video”) is returned; and
displaying a video clip that includes at least one of the one or more matching objects and/or events (Shen ¶¶ 0059-60), where the matching video clip is played.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”) in view of Brahmandam et al., US 2019/0012876 A1 (hereinafter “Brahmandam”).

As per claim 2, the rejection of claim 1 is incorporated, but Shen does not explicitly teach:
wherein the inference is to a user's intent of the user query.

The analogous and compatible art of Brahmandam, however, teaches inferring a user’s query intent using natural language processing (Brahmandam ¶ 0019).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Brahmandam with those of Shen to perform the natural language processing of Shen to infer a user intent as in Brahmandam in order to produce better search results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”) in view of Reese  et al., US 2014/0258270 A1 (hereinafter “Reese”).

As per claim 3, the rejection of claim 1 is incorporated, but Shen does not explicitly teach:
wherein the inference is to an emotional state of the user that entered the user query.

The analogous and compatible art of Reese, however, teaches inferring a user’s query emotion using natural language processing (Reese ¶¶ 0506-57).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Reese with those of Shen to perform the natural language processing of Shen to infer a user emotion as in Reese in order to produce better search results.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”) in view of Morgan, US 2007/0208738 A1 (hereinafter “Morgan”).

As per claim 4, the rejection of claim 1 is incorporated, but Shen does not explicitly teach:
wherein the inference is to a situational context in which the user query was entered.

The analogous and compatible art of Morgan, however, teaches inferring a user’s query context using natural language processing (Morgan ¶ 0059).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Morgan with those of Shen to perform the natural language processing of Shen to infer a user context as in Morgan in order to produce better search results.

Claims 6-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”) in view of Songfack, US 2007/0219980 A1 (hereinafter “Songfack”).

As per claim 6, the rejection of claim 1 is incorporated, but Shen does not teach:
wherein the one or more cognitive models of the video query engine are refined using machine learning over time.

The analogous and compatible art of Songfack, however, teaches refining a natural language parser using machine learning (Songfack ¶ 0013).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Songfack with those of Shen to refine the natural language parser of Shen using machine learning as in Songfack in order to more accurately parse the user input.

As per claim 7, the rejection of claim 6 is incorporated, but Shen does not teach:
wherein the one or more cognitive models of the video query engine are refined using machine learning over time based on user feedback.

The analogous and compatible art of Songfack, however, teaches refining a natural language parser using machine learning based on user feedback (Songfack ¶ 0013).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Songfack with those of Shen to refine the natural language parser of Shen using machine learning based on user feedback as in Songfack in order to more accurately parse the user input.

As per claim 8, the rejection of claim 6 is incorporated, but Shen does not teach:
wherein the user feedback includes a subsequent user query that is entered after the video query engine returns the search result to the use in order to refine the user query.

The analogous and compatible art of Songfack, however, teaches refining a natural language parser using machine learning based on user feedback including subsequent queries (Songfack ¶ 0013), where the log contains subsequent queries.



As per claim 16, the rejection of claim 15 is incorporated, but Shen does not teach:
wherein the one or more cognitive models of the video query engine are refined using machine learning over time.

The analogous and compatible art of Songfack, however, teaches refining a natural language parser using machine learning (Songfack ¶ 0013).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Songfack with those of Shen to refine the natural language parser of Shen using machine learning as in Songfack in order to more accurately parse the user input.

As per claim 17, the rejection of claim 15 is incorporated, but Shen does not teach:
wherein the one or more cognitive models of the video query engine are refined using machine learning over time based on user feedback, wherein the user feedback includes a subsequent user query that is entered after the video query engine returns the search result to the use in order to refine the user query.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Songfack with those of Shen to refine the natural language parser of Shen using machine learning based on user feedback including subsequent queries as in Songfack in order to more accurately parse the user input.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”) in view of Rothschild et al., US 2017/0229149 A1 (hereinafter “Rothschild”).

As per claim 9, the rejection of claim 1 is incorporated, but Shen does not teach:
receiving time-stamped data generated by one or more non-video based devices; and
the one or more cognitive models using the time-stamped data generated by one or more non-video based devices to identify an inference for the user query.

The analogous and compatible art of Rothschild, however, teaches receiving time-stamped data generated by non-video based devices, and using this data to generate an inference for a query (Rothschild Abstract).



As per claim 10, the rejection of claim 9 is incorporated, but Shen does not teach:
wherein the one or more cognitive models use the time-stamped data generated by one or more non-video based devices and time-stamped metadata for one or more of the one or more video streams to identify an inference for the user query.

The analogous and compatible art of Rothschild, however, teaches receiving time-stamped data generated by non-video based devices, and using this data along with time-stamped video data to generate an inference for a query (Rothschild Abstract).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Rothschild with those of Shen to use time-stamped non-video data to generate an inference for search in order to locate video relevant to, e.g., a biometric event.

As per claim 11, the rejection of claim 9 is incorporated, but Shen does not teach:
wherein one or more non-video based devices comprises one or more security sensors.

The analogous and compatible art of Rothschild, however, teaches receiving time-stamped data generated by non-video based devices such as biometric sensors, a security sensor as claimed under a broadest reasonable interpretation, and using this data to generate an inference for a query (Rothschild Abstract).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Rothschild with those of Shen to use time-stamped non-video data to generate an inference for search in order to locate video relevant to, e.g., a biometric event.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”) in view of Neely et al., US 2012/0259895 A1 (hereinafter “Neely”).

As per claim 12, the rejection of claim 1 is incorporated, but Shen does not teach:
processing the time-stamped metadata to identify contextual relationships between objects and/or events occurring in the one or more video streams before entering the user query.

The analogous and compatible art of Neely, however, teaches pre-processing time-stamped metadata to identify contextual relationships between objects and/or events in a video (Neely ¶ 0014).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Neely with those of Shen to pre-process the time-stamped metadata to identify contextual relationships between objects and/or events in the video streams in order to produce more relevant search results.

As per claim 20, the rejection of claim 19 is incorporated, but Shen does not teach:
processing the time-stamped metadata to identify contextual relationships between objects and/or events occurring in the video stream before entering the user query.

The analogous and compatible art of Neely, however, teaches pre-processing time-stamped metadata to identify contextual relationships between objects and/or events in a video (Neely ¶ 0014).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Neely with those of Shen to pre-process the time-stamped metadata to identify contextual relationships between objects and/or events in the video streams in order to produce more relevant search results.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al., US 2019/0311743 A1 (hereinafter “Shen”) in view of Amer et al., US 2019/0304157 A1 (hereinafter “Amer”).
	
As per claim 13, the rejection of claim 1 is incorporated, but Shen does not teach:
wherein using the reference to the corresponding video stream and the reference time to identify and display the video clip that includes the matching object and/or event is initiated automatically upon the video query engine returning the search result.

The analogous and compatible art of Amer, however, teaches automatically playing video search results (Amer ¶ 0170).

It would therefore been obvious to one of ordinary skill in the art to combine the teachings of Amer with those of Shen to automatically play a search result in order to produce a better user experience as an obvious design choice.

As per claim 14, the rejection of claim 1 is incorporated, but Shen does not teach:
wherein using the reference to the corresponding video stream and the reference time to identify and display the video clip that includes the matching object and/or event is initiated manually by a user after the video query engine returns the search result.

The analogous and compatible art of Amer, however, teaches playing video search results manually after a user selection (Amer ¶ 0170).

It would therefore been obvious to one of ordinary skill in the art to combine the teachings of Amer with those of Shen to play a search result manually after a user selection in order to produce a better user experience as an obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159